Citation Nr: 1446334	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  14-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen as claim of entitlement to service connection for neurogenic bladder; benign prostatic hypertrophy (also claimed as urological condition/ prostate condition); and if so, whether service connection is warranted for that claimed disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran had service in the Army from July 1944 to December 1944, and the Merchant Marine from October 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a May 2014 VA Form 9, the Veteran indicated that he did not desire a hearing before a Member of the Board.  However, as discussed in detail below, the Veteran has requested a hearing before a local Decision Review Officer.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In correspondence sent to the Veteran with the April 2014 statement of the case, the Veteran was advised that he was entitled to a hearing before a RO hearing official prior to his case being forwarded to the Board.  He was also advised that he could have a hearing before the Board.  

In response to the statement of the case, the Veteran sent an April 25, 2014, letter to the RO indicating that he wanted a hearing.  He wrote that he "wished to have the hearing on [his] case."  In the statement he emphatically wrote, "I Repeat I want the hearing as soon as possible."  

While the Veteran initially did not specify whether he desired a hearing before a RO hearing officer or the Board, he submitted a VA Form 9 in May 2014, clarifying that he did not want a BVA hearing.  However, there is no indication in the record that he did not desire a hearing at a local RO before a decision review officer.  

In light of the Veteran's emphatic request for a hearing on his appeal and his clarification that he did not desire this hearing to be before the Board, this case will be remanded for the scheduling of a hearing before a local Decision Review Officer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO shall schedule the Veteran for a hearing before a Decision Review Officer.

2. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



